DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US-10492478-B1) in view of Jeffers (US-2290433-A).
Regarding claim 1, Parks teaches (figure 1) a fish hook apparatus comprising: 
a head member (13 and 14) defined by a top nose element, opposing sidewalls, and a bottom end, wherein the head member comprises a channel (14) configured to pass through the head member, and wherein the channel comprises:
a first opening configured at the top nose element (first side of 14), wherein the first opening is configured to receive a fishing line and pass the fishing line through the channel and out through a second opening (second side of 14) (column 3, lines 9-11); and

a shank (21) extending from one of the opposing side walls of the head member;
a bend section (23) extending from the shank;
a point element (25) extending from the bend section and configured to pierce a bait;
a first securing element (35) coupled to the bottom end of the head member, wherein the first securing element is configured to secure a head of the bait (column 2, lines 63-65; and
a second securing element (25) (figure 3) coupled to any one of a plurality of locations of the bait (column 2, lines 66-67 – column 3, lines 1-2).
Parks does not teach that the channel of the head member is configured to pass through the head member from the top nose element to one of the opposing side walls of the head member, that the second opening is configured at one of the opposing sidewalls, or that the second securing element is configured to secure one end of the fishing line extending from the second opening of the channel of the head member to the bait wherein the fishing line is controllably tugged to curl the bait secured by the first securing element and the second securing element backwards towards the head member and to spring the bait forwards due to tension in the bait to produce a controllable action in the bait. 
	Jeffers teaches a fish hook apparatus wherein a head member comprises a channel configured to pass through the head member from a top nose element to a sidewall of the head member (10) (page 1, column 2, lines 24-33), that the second opening is configured at an opposing sidewall (page 1, column 2, lines 24-33) (see figures 1 and 4), and that a second securing element (4 and 5) is configured to secure one end of the fishing line extending from the second opening of the channel of the head member to the bait (2) wherein the fishing line is controllably tugged to curl the bait secured by a first securing element (9) and the second securing element backwards towards the head member and to spring the bait forwards due to tension in the bait to produce a controllable action in the bait (page 1, column 2, lines 34-55) (see figure 3).

Regarding claim 2, Parks as modified above in view of Jeffers teaches a fish hook apparatus wherein the controllable action is produced in the bait in a strike zone of a water body without reeling the bait out of the strike zone (Jeffers: page 1, column 2, lines 34-55).
Regarding claim 3, Parks as modified above in view of Jeffers teaches a fish hook apparatus wherein the controllable action produced is a curling, worm-like action in the bait (Jeffers: page 1, column 2, lines 34-55).
	Regarding claim 4, Parks as modified above in view of Jeffers teaches a fish hook apparatus wherein the first securing element (Parks: 35) is a screw-type fastener (see figure 1)
	Regarding claim 5, Parks as modified above in view of Jeffers teaches a fish hook apparatus wherein the second securing element (Parks: 25) is a hook (see figures 1 and 3) (Parks: column 2, lines 66-67 – column 3, lines 1-2).
	Regarding claim 6, Parks as modified above in view of Jeffers teaches a fish hook apparatus wherein the plurality of locations of the bait comprises a body and a tail of the bait to which the second securing element is coupled (Parks: column 2, lines 63-67 – column 3, lines 1-2) (see figure 3).
claim 7, Parks as modified above in view of Jeffers teaches a method for producing a controllable action in a bait, the method comprising: 
	connecting a fishing lie to a fish hook apparatus (Parks: column 3, lines 9-11 and Jeffers: page 1, column 2, lines 24-29), wherein the fish hook apparatus comprises (see Parks in view of Jeffers as described in claim 1 above):  
a head member (Parks: 13 and 14) defined by a top nose element, opposing sidewalls, and a bottom end, wherein the head member comprises a channel (Parks: 14) configured to pass through the head member from the top nose element to one of the opposing sidewalls of the head member (Jeffers: 10), and wherein the channel comprises a first opening (Parks: 14) configured at the top nose element and a second opening (Jeffers: 10) configured at one of the opposing sidewalls;
a shank (Parks: 21) extending from one of the opposing side walls of the head member;
a bend section (Parks: 23) extending from the shank;
a point element (Parks: 25) extending from the bend section
		a first securing element (Parks: 35) coupled to the bottom end of the head member; and 
		a second securing element (Parks: 25 and Jeffers: 4 and 5) coupled to any one of a plurality of locations of the bait; 
passing the fishing lie through the channel of the head member from the first opening to the second opening (Parks: column 3, lines 9-11 and Jeffers: page 1, column 2, lines 24-33);
securing a head of the bait by the first securing element (Parks: column 2, lines 63-66);
piercing the bait by the point element (Parks: column 2, lines 66-67 – column 3, lines 1-2);

controllably tugging the fishing line to curl the bait secured by the first securing element and the second securing element backwards towards the head m ember and to spring the bait forwards due to tension in the bait to produce the controllable action in the bait (Jeffers: page 1, column 2, lines 34-55).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Parks with the method of attaching the fishing line from the second opening of a channel to a second securing element attached to the bait as disclosed by Jeffers for the benefit of producing lateral movement in the bait to make it look lifelike, thus increasing the effectiveness of the lure to increase the yield of fish caught (Jeffers: page 1, column 2, lines 34-55).  
Regarding claim 8, Parks as modified above in view of Jeffers teaches a method wherein the controllable action is produce in the bait in a strike zone of a water body without reeling the bait out of the strike zone (Jeffers: page 1, column 2, lines 4-55).
Regarding claim 9, Parks as modified above in view of Jeffers teaches a method wherein the controllable action produced is a curling, worm-like action in the bait (Jeffers: page 1, column 2, lines 34-55).
Regarding claim 10, Parks as modified above in view of Jeffers teaches a method wherein the first securing element of the fish hook apparatus (Parks: 35) is a screw-type fastener (see figure 1).
claim 11, Parks as modified above in view of Jeffers teaches a method wherein the second securing element of the fish hook apparatus (Parks: 25) is a hook (see figures 1 and 3) (Parks: column 2, lines 66-67 – column 3, lines 1-2).
Regarding claim 12, Parks as modified above in view of Jeffers teaches a method wherein the plurality of locations of the bait comprises a body and a tail of the bait to which the second securing element of the fish hook apparatus is coupled (Parks: column 2, lines 63-67 – column 3, lines 1-2) (see figure 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Lee US-20190133098-A1, Strickland US-4619069-A, Phillips US-4777758-A, McGahee US-4841665-A, McClellan US-5220743-A, Rice US-10206381-B2, Bennett US-6519895-B1, Peddycoart US-5548920-A, and Norman US-20110277371-A1.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644